Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.  Claims 1, 3-5, 10 & 12-29 remain pending in the application and claims 2, 6-9 & 11 have been cancelled by applicant wherein claims 1, 15 & 20 are the only sole pending claims in independent form. 

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 12/08/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The previous claim rejections under 35 U.S.C. 112(b), of 1-5 & 10-14 are withdrawn per amendments of claim 1. However, a new rejection is presented below.

5.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Weisenberg (US 7,867,558 B1) of claims 1-5 & 10-14 are withdrawn per amendments of claim 1.

Claim Rejections - 35 USC § 112
6.	Claim 1, 3-5, 10-14 & 24-29 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 1, lines 6-7 recite the limitation “a helical outer surface of the injecting head”, wherein it is unclear whether the recitation of “a helical outer surface of the injecting head” is referencing the recitation “an outer surface of the injecting head” recited in line 3 or whether the helical outer surface is an additional outer surface of the injecting head. For examination purposes, examiner is interpreting “a helical outer surface of the injecting head” recited in lines 6-7 as “the helical outer surface of the injecting head”; and examiner is interpreting “an outer surface of the injecting head” recited in line 3 as “a helical outer surface of the injecting head”. To correct this problem, amend line 3 to recite “a helical outer surface of the injecting head” and lines 6-7 to recite “the helical outer surface of the injecting head”.
Claims 3-5, 10-14 & 24-29 are rejected at least based on their dependency from claim 1.

Response to Arguments
7.	Applicant's remaining arguments filed 05/25/2021 have been fully considered but are rendered moot because the arguments do not apply to any of the current rejections of record.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717